Citation Nr: 0406475	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from July 1966 
until July 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
hepatitis C.

The appellant did not request a hearing in this case.

The appellant, in his July 2003 statement, reported that he 
did not want compensation, but that he only wanted to obtain 
medicine for the treatment of his and his wife's disease.  
The Board notes that an award of service connection for 
hepatitis C would enable the appellant to receive VA 
treatment, including medication.  Furthermore, the Board 
advises the appellant that VA shall furnish medical services 
to any veteran who is unable to defray the expenses of 
necessary care as determined under section 1722(a).  
38 U.S.C.A. § 1710 (a)(2)(G) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus upon VA's 
duty to assist the appellant in substantiating his claim.  
The Board initially notes that both the February 2002 VCAA 
notification letter and the February 2002 hepatitis 
development letter informed the appellant of his right to 
representation with respect to the issue on appeal.  
Furthermore, these letters also informed the appellant to 
contact the RO for a list of recognized veterans service 
organizations and/or representatives.  The appellant, in his 
February 2003 notice of disagreement, requested a list of 
service organizations that could help him.  As of this date, 
the appellant has not been provided with such a list.  
Furthermore, the appellant has the full right to 
representation at all stages of an appeal.  38 C.F.R. 
§ 20.600 (2003).  Therefore, consistent with VA's duty to 
assist, this case is remanded for purposes of providing the 
appellant with a list of qualified representatives.

Accordingly this case is remanded for the following:

1.  The appellant should be provided with a 
list of recognized veterans service 
organizations and/or representatives.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




